Exhibit 10.56

Anstellungsvertrag / Employment Agreement

zwischen / between

Hansen Medical Deutschland GmbH

Gewerbestrasse 17,

70565 Stuttgart

Germany

(“Arbeitgeber” / “Company”)

Und / and

Dr. Roland A. Peplinski

Johannes-Schrader-Ring 37

D-30938 Burgwedel

Germany

(“Angestellter” / “Employee”)



--------------------------------------------------------------------------------

 

-2-

 

Deutsche Fassung

 

 

English Version

 

§1

 

Aufgabenbereich

 

(1)      Del’ Angestellte wird als “General Manager, EMEA/UK” eingestellt und
mit allen einschl!lgigen Arbeiten nach niiherer Anweisung des Arbeitgebers bzw.
des direkten Vorgesetzten beschaftigt.

 

(2)      Der Arbeitgeber crteilt dem Angestellten eine Stellenbeschreibung, an
die er sieh zu halten hat. Diese Stellenbeschreibung kann auch beinhalten, wem
gegeniiber del’ Angestellte faehlich und disziplinarisch unterstellt ist.

 

Die Stellenbeschreibung ist Bestandteil dieses Vertrags und kann vom Arbeitgeber
bei Bedali zukilnftig im Rahmen des fur den Angestellten Zumutbaren modifiziert
werden.

 

(3)      Zur Vertretung des Arbeitgebers ist del’ Angestellte nur dauu
berechtigt, weun er hierzu im Einzelfall zuvor vom Arbeitgebel’ erm1ichtigt
\VUl’de.

 

(4)      Del’ Angestellte kann auch zu anderen Aufgaben entsprechend seiner
Vorbildung und/odel’ seinen Filhigkeiten herangezogen werden.

 

§2

 

Arbeitsort

 

(1)      Dienstort des Angestellten ist Johannes-Schrader-Ring 37, 30938
Burgwedel, Deutschland. Del’ Arbeitgeber behillt sich das Recht VOl’, den
Angestellten nach eigenem Ermessen anzuweisen, an einem anderen Ort in
Deutschland zu arbeiten, soweit dies zur Erfiillung seiner Aufgaben erforderlich
ist. Hierbei werden die berechtigten Interessen des Angestellten im Rahmen des

 

 

§1

 

Scope of Duties

 

(1)      The Employee shall be employed as “General Manager, EMEA/UK” and shall
be assigned to all referring works according to specified the Company’s
respectively principal’s directions.

 

(2)      The Company will hand out the Employee a job description of Employee’s
duties, which the Employee shall observe. This job description may contain whom
the Employee shall be reporting by technical and disciplinary methods.

 

The job description is part of this agreement and the Company may modify it
within the scope of reasonable measures for the Employee in the future if
required,

 

(3)      The Employee is entitled to act on behalf of the Company in each
particular case only with his prior authorization.

 

(4)      The Employee can also be assigned to other activities in accordance
with the Employee’s abilities and knowledge.

 

§2

 

Place of Work

 

(1)      The Employee’s place of work will be Johannes-Schrader-Ring 37, 30938
Burgwede\, Germany. The Company reserves the right to transfer the Employee at
its own discretion to any location in Germany if necessary for the fulfillment
of his duties. Therefore, the employees’ justified interests are considered
within the scope of equitable discretion.



--------------------------------------------------------------------------------

 

-3-

 

billigen Ermessens berUcksichtigt.

 

(2) Der Angestellte erkIiirt sleh damit einverstanden, ggf. auch auswiirtige
Tiltigkeiten (an einem anderen Ort oder bei einem verbundenen Unternehmen) zu
iibernehmen.

 

(3) Der Angestellte erkHirt sich bereit, Dienstreisen fUr den Arbeitgeber oder
seine verbundenen Unternehmen weltweit zu unternehmen.

 

§3

 

Ptlichten des Angestellten

 

(1) Der Angestellte hal die betrieblichen Regeln und Arbeitsordnungen des
AI’beitgebers zu beachten. Er hat insbesondere die nachfolgenden Pfliehten.

 

(2) Der Angestellte ist generell gehalten, seine Tiitigkeit so auszuiiben, dass
dem Arbeitgebel’ kein Schaden entsteht. Die ihm Obertragenen Aufgaben hat der
Angestellte gewissenhaft, nach besten Kriiften, eigenverantwortlich und mit
Eigcninitiative zu erlcdigen, ohne dabei jedoch den ihm gesetzlen Rahmen seiner
Verpflichtungen zu verlassen.

 

(3) Der Angestelltc ist verpflichtet, seine Arbeitskraft ausschlieBlich dem
Arbeitgeber zu widrnen. Er druf ohne vorherige Zustimmung des Arbeitgebers keine
andere entgeltliche oder unentgeltliche Nebentiitigkeit aufuehmen. Die
Zustinunung ist zu erteilen, wenn die Nebenl!1tigkeit die Wahrnehmung der
dienstlichen Aufgaben des Angestellten • fUr den Arbeitgeber zeitlieh nieht be-•
hindert und sonstige berechtigte Interessen des Arbeilgebers nicht
beeintriichtigt werden. Berechtigte Interessen des Arbeitgebers werden
insbesondere dann bcrllhrt, wenn del’ Angestellte durch die N ebcnliitigkeit
direkt oder indirekt mit dem Arbeilgeber in Konkurrenz treten wOrde oder eine
Tiitigkeit mml’tireinen Auftraggebel’ ansOben moch

 

 

(2) If necessary, the Employee agrees to as-sume also external tasks (at another
place or affiliated subsidiaries of the Company).

 

(3) The Employee may be required to travel on the company’s business or
affiliated subsidiaries to any location worldwide.

 

§3

 

Employee’s obligations

 

(1) The Employee is required to abide by the Company’s policies and procedures.
In particular, his obligations are as set out hereunder.

 

(2) The Employee shall fulfill his job in a way not to harm the Company. He
shall fulfill his duties with due care and conscientiousness and autonomous, to
his own responsibility and on his own initiative without leaving the scope of
his duties.

 

(3) The Employee shall devote his entire working capacity to the Company. The
Employee may without prior consent of the Company not assume any additional
occupation for remuneration or free of charge aside duties hereunder. The
consent will be granted if the secondary occupation does not hinder the
performance of the Employee’s duties for the Company with respect to time, nor
impairs other justified interests of the Company. Justified interests of the
Company are affected in particular if the Employee would directly or indirectly
become a competitor of the Company through his secondary occupation, or if he
would wish to carry out transactions for a principal who belongs to the
Company’s actual or potential customer base



--------------------------------------------------------------------------------

 

-4-

 

te, der zum tatslichlichen oder poten tiellen Kundenkreis des Arbeitgebers
gehort.

 

(4) Er darf sich auch wedel’ direkt nach indirekt an einem anderen Unternehmen
del’ Branche des Arbeitgebers beteiligen noch einem sal chen Unternehmen ein
Darlehen gewithren oder dieses sonst wie untersti1tzen.

 

(5) Der Angestellte ist verpflichtet, fiber die Verhattllisse des Arbeitgebers
sowie die ihrn durch seine Tlitigkeit bekannt werdenden Verhal tnisse der
Geschaftspartaer des Arbeitgebers gegenfiber AuBenstehenden strengstes
Stillschweigen zu bewahren. Der Angestellte ist auch verpflicbtet, fiber seine
eigenen vertraglichen Modalitiitell und seine Beztige gegenfiber Mitarbeitern
und sanstigen Dritten Stillschweigen zu bewahren. Die Verschwiegenheitspflicht,
weiche auch gegcnUbcr nahen Angeh<lrigen zu beacbten ist, gilt auch nach dem
Ausscheiden des AngestelIten unbegrenzt, es sei denn der Angestellte ist
gesetzlich zur Auskunft verpflichtet odeI’ wird durch die vorstehende
nachvertragliche Verpflichtung in seinem beruflichen Fortkomrnen unangemessen
eingeschrlinkt. Ausgenomrnen ist des weiteren das Recht des Angestellten, bei
Besprechungen mit zur Berufsverschwiegenheit verpflichteten Personen (z. B.
Rechtsanwalt, Wirtschaftspriifer, Steuerberater, Notar usw.) notwendige
Informationen zu geben.

 

(6) Del’ Angestellte verpflichtet sich, keine vertrauliche Informationen oder
Unterlagen einschlieBlich Geschaftsgeheimnisse eines frttheren Arbeitgebers
odeI’ sonstiger Dritter, gegenfiber denen er zw’ Verschwiegenheit verpflichtet
ist, fill’ seine Arbeit fUr den Arbeitgeber zu verwenden. Der Angestellte wird
kein Eigentum Dritter einbringen und weder solches noch irgendwelche
unveroffentlichten Dokumente oder an-

 

 

(4) He shall also, neither directly or indirectly, participate in the ownership
of any other business within the Company’s industry. Furthermore he shall not
grant any loan to those companies.

 

(5) The Employee agrees to keep strictly confidential and not to disclose to any
third parties, outsiders or uninvolved staff all and any information on the
circumstances of the Company as well as all and any information on the
circumstances of business partners of the Company as such information becomes
known to him as a result of his activities for the Company. The Employee also
agrees to keep strictly confidential about his own contractual modalities and
his remunerations towards his colleagues and other third persons. This
obligation, which he also has to comply towards affiliated persons and relatives
is also valid unlimited after termination of the contract unless the Employee is
legally obligated to disclose information or his professional advancement is
unreasonably hindered due to this post -contractual obligation. Furthermore, the
Employee has the right to give necessary information to professionals, which are
bound to professional discretion (for example lawyers, auditors, tax
consult-ants, notaries etc.).

 

(6) The Employee is obliged not to use or disclose any confidential information
or materials, including trade secrets, of any former employer or other third
party to whom he has an obligation of confidentialily. The Employee will not
bring onto Company premises or use in his work for the Company, any unpublished
documents or properly belonging to any former employer or other third party that
he is not authorized to use and disclose.



--------------------------------------------------------------------------------

 

-5-

 

derweitiges einem frUheren Arbeitgeber oder sonstigen Dritten gehOrenden
Eigentum bei seiner Arbeit benutzen oder veroffentIichen, wenn er hierzu nicht
berechtigt ist.

 

(7) Der Angestellte ist verpflichtet, die ihm yom Arbeitgeber anvertrauten
Arbeitsmittel (Computer, Telefon, Arbeitsmaterial, etc.) pfleglich ztl
behandeln. Er hat auf diesc selbstverantwortlich zu achten und is! rur deren
vollstl!ndige, mangelfreie und ordnungsgemaBe RUckgabe verantwortlich. Bci einem
von ihm zu vertretenden VerstoB gegen diese Verpflichtung ist der Angestellte
nach MaBgabe der Rechtsprechung zur Arbeitnehmerhaftung zum Schadensersatz
verpflichtet, wenn er diesen zu vertreten hat.

 

(8) Der Angestellte hat die Verpfandung und/oder Abtretung seiner
VergUtungsansplilche dem Arbeitgeber unverzUgHch anzuzeigen. Der Angestellte hat
die durch die Pf’Jndung, Verpftlndung oder Abtretung erwachsenen Kosten zu
tragen. Die zu ersetzenden Kosten sind pauschaliert und betragen je zu
berechnender Pftlndung, Verpftlndung oder Abtretung mindestens 1 % der
gepftlndewn Summe, sofern der Angestellte nicht niedrigere Kosten nachweis!. Der
Arbeitgeber ist bcrechtigt, bei Nachweis der b()heren tatsiichliehcn Kosten
diese in Ansatz zu bringen.

 

(9) Der Angestellte ist velpfliehtet, dem Arbeitgeber jede Dienstverhinderung
und ihre voraussiehtliche Dauer unverzUglich (sofern nOtig telefoniseh)
anzuzeigen. Auf Verlangen sind die GrUnde der Dienstverhinderung mitzuteilen.
Bei anstehenden Terminsachen hat der Angestellte auf vordringlich zu crledigende
Arbeiten ungetragt hinzuweisen. Bei schuldhafter Verletzung diesel’
Mitteilungspflicht ist del’ Anges tellte zum Ersatz des daraus entstehen-: den
Schadens velpflichtet, wenn er die-se zu vertreten hat.

 

 

(7) The Employee shall treat all entrusted working material (computer, phone,
working material, etc.) carefully. He is responsible for treatment and liable
for the return of working material completely, without defect and properly. In
case of acting negligent the Employee is obliged to pay compensation to the
Company in accordance with the relevant case law having regard to employee’s
liability.

 

(8) The Employee shall notify the Company without delay if he attaches and/or
assigns his entitlements to remuneration. The Employee shall bear the costs
incurred by the attachment or assignment. The costs to be refunded are
flat-rated and, for each attachment, pledge or assignment to be calculated,
amount to at least 1% of the attached sum, unless the Employee has given proof
that the costs are lower. Upon proof of the actual costs being higher, the
Company is entitled to charge same.

 

(9) In case of being prevented from performing his duties, the Employee shall
inform the Company of every absence and its expected duration as soon as
possible (if necessary via phone). At the Company’s request he has to notify the
reasons of his prevention. The Employee has to indicate deadlines for particular
work tasks without being asked by the Company. In case of culpable negligent
breach of this duty of notification, the Employee is obliged to pay compensation
to the Company.



--------------------------------------------------------------------------------

 

-6-

 

1m Fall der Erkrankung ist der Angestelltc verpflichtet, bereits fUr den

 

1. Tag der Arbeitsunfahigkeit eine lirztliche Bescheinigung tiber die
ArbeitsunH!higkeit sowie deren voraussiehtliche Dauer vorzulegen. Diese
Bescheinigung ist vor Ablauf des 3. Werktages nach Beginn der
Arbeitsuuf1!higkeit beim Arbeitgeber einzureichen. Bei tiber den angegebenen
Zeitraum hinausgehender Erkrankung ist eine Folgebescheinigung innerhalb von
drei Kalendertagen seit Ablauf der vorangehenden einzureichen.

 

§4

 

Arbeitszeit

 

(1) Die regelmaBige Arbeitszeit betrllgt 40 Stunden woehentlich.

 

(2) Der Angestellte stellt seine (telefonisehe) Erreichbarkeit wllhrend der
Ublichen Gesch1!ftszeiten von Montag bis Freitag von 9:00 bis 13:00 Uhr und von

 

14:00 bis 18:00 Uhr sieher (zlllnindest tiber Mobilfunktelefon). Der Angestellte
hat an diesen Zeiten seine Keroarbeitszeit anszurichten. Ansonsten richtet def
Angestellte seine Arbeitszeit nach den betrieblichen Bed(lrfi1issen
(insbesondere der Kunden) ein.

 

(3) Der Angestellte ist verpflichtet, darUber hinaus zumutbare Oberstunden,
Mehrarbeit im Sinne dcs ArbZG, Sonntagsbzw. Feiertagsarbeit zu leisten, soweit
dies gesetzlich zulllssig nnd im Einzelfall aus betrieblichen GrUnden notwendig
ist.

 

§5

 

Verglitung

 

(1) Der Angestellte erh1!/t als monatliches Grundgehalt

 

 

In case of sickness preventing the Employee from performing duties hereunder he
shall provide a medical certificate confirming such sickness and its expected
duration from the first day of sickness. This medical certificate shall be
provided to the Employee no later than the third day of absence from work. If
the Employee is absent be-yond the indicated expected date of re-turn, he shall
provide the Company a new medical certificate within three days.

 

§4

 

Working hours

 

(1) Regular working time is 40 hours per week.

 

(2) The employee ensures his availability (over the phone) during the usual
business hours from Monday to Friday, 9:00 am to 1:00 pm and 2:00 p.m. to 6:00
pm (at least by mobile phone). The Employee has to arrange his working time
subsequently. Besides, the Employee arranges his working time according to
operational requirements (especially such of his clients).

 

(3) The Employee shall perform reasonable overtime (“Uberstunden”) and extra
work (“Mehrarbeit”) in accordance with the Working Time Act
(“Arbeitszeitgesetz”) as well as work on Sunday and public holidays in
accordance with the applicable law and if required by operational cause.

 

§5

 

Remuneration

 

(1) The Employee shall receive a monthly basic salary of



--------------------------------------------------------------------------------

 

-7-

 

EUR 14,366.25 brutto

 

(2) Zus!itzlich erh!ilt del’ Angestellte einen j !ihrlichen variablen Anteil,
des sen Rohe sich je zur Riilfte nach den personIich erreichten Zielen des
Angestellten sowie nach dem Untemehmensergebnis (VOl’ Zinsen und Steuem, EBlT)
richtet. Del’ Zielbonus betr!igt EUR 114,930.00 brutto j!ihrlich. Del”
Arbeitgeber garantiert in den ersten seehs Monaten des Arbeitsvel’hllitnisses
einen monatlichen Bonus in Rohe von EUR 4,000.00 brutto.

 

(3) Del’ Arbeitgeber vereinbart mit dem Angestellten viertelj1lhrliche Ziele,
die am Anfang eines jeden Kalenderj ahres festgelegt werden und Gegenstand
cineI’ vietelj1lhrlichen Beurteilung sind. Die jeweilige Zielvereinbarung ist
Bestandteil dieses Vertrags. Sofem kein Einvemehmen fiber den Inhalt del’
Zielvereinbarung erzielt werden kann, entscheidet del” Al”beitgeber nach
billigem Ermessen. Die schriftliche Zielvercinbarung ist in ihrer jeweiligen
Fassung Bestandteil dieses Anstellungsvertrages. Scheidet del’ Angestellte
unterjllhrig aus, so erh1llt er die Bonuszahlung anteilig. 1m Faile ciner
unberechtigten fristlosen Eigenkiindil:,’ung oder einer fristlosen
Arbeitgeberkilndigung entfallt die Bonuszahlung. Die Bonuszahlung kUrzt sich
anteilig fUr Zeiten, in denen del’ Arbeitgeber von seiner Verpflichtung zur
Zahlung der VergUtung, z.B. wegen langerer Arbeitsunfahigkeit oder weil das
Arbeitsverhiiltrus mht, frei ist. Sofem der Arbeitgeber Abschliige leistet,
werden diese mit del’ Bonuszahlung verrechuet. 1m Faile einer Oberzahlung steht
dem Arbeitgeber ein vertraglicher Anspmch auf RUckzahlung des Uberzahlten
Betrages zu.

 

(4) Die Zahlung des Grundgehalts gem. Zit’£. list jeweils entsprechend del’ beim
Arbeitgeber Ublichen Auszahhmgsweise, spiitestens bis zum 10. des Folgemonats,
zur Zahlung fallig. Ein

 

 

EUR 14,366.25 gross

 

(2) Additionally he shall receive an annual variable, which is based one half
each upon achieving his sales goals at plan and business profits (Earnings
before interests and taxes, EBIT). The target bonus amounts to BUR 114,930.00
gross per year. The company guarantees a monthly bonus ofEUR 4,000.00 gross in
the first six months of the employment relationship.

 

(3) The company will agree with the Employee on quarterly targets and goals that
are agreed to on the appraisal of the beginning of each calendar year and
subject to quarterly review. If no agreement can be reached on objectives the
employer shall decide as appears just to him. The respective written agreement
in force on the objectives forms part of the contract of employment. If an
employee’s employment is terminated during the calendar year the bonus payment
is payable pro rata temporis. In the event of an unjustified termination of
employment on the part of the employee or a dismissal without notice any bonus
payment is forfeited. The bonus payment shall be reduced proportionally for
times the employer is released from his obligation to pay remuneration, e.g. due
to permanent disability or suspension of the employment relationship. As far as
the employer effeets deductions they shall be offset against bonus payment. For
excess payments the employer is granted a contractual claim to repayment
covering the amount overpaid.

 

(4) In accordance with the Company’s terms of payment the Employee’s basic
salary as per section 1 shall be paid not later than the 10th day of the
following month. Any bonus must be paid by the



--------------------------------------------------------------------------------

 

-8-

 

etwaiger Bonus ist zur Zahlung splltestens mit Ablauf des auf die Feststellung
des Jabresabschlusses folgenden Monats flillig.

 

(5) Das Gehalt wird nach A bfllhrung aller gesetzlich zwingend vorgeschriebener
Abgaben (insbesondere Einkommensteuer lmd del’ Sozialabgaben) ausgezahlt.

 

(6) Siimtliehe Zahlungen erfolgen bargeldlos; der Angestclltc hat ein Konto
einzurichten bzw. zu unterhalten und dem Arbeitgeber die Bankverbindung sowie
die Konto-Nummer mitzuteilen.

 

(7) Dureh die naeh Ziff. 1 zu zahlende BlUttovergUtung sind etwaige Dberstunden
odeI’ Mebrarbeit des Angestellten in einem zeitlichen Urnfang von bis zu 15
Stunden monatlich abgegolten. DarUber hinausgehende Dberstunden werden dureh
Freizeitausgleich abgegolten; eine VergUtung erfolgt nul’ ausnahmsweise, wenn
die Gew!lhlUng durch Freizeitausgleich nicht mtlglich ist und der Arbeitgeber
daher die VergUtungsfolge anordnet.

 

(8) 1m Faile der Erkmnkung wird das GlUndgehalt gemiill Ziff. 1 im Rahmen del’
jeweils gUltigen Regelungen EntgeltfOltzahlnngsgesetzes bezahlt. Sofern ein
solcher FordelUngstibergang nicht schon kraft Gesetzes elfolgt. tritt del’
Angestellte hiermit alle Schadensersat7.ansprtiche, die ihm aus einem Unfall
odcr einer Krankheit gegen einen DriUen zustehen sollten, an den Arbeitgeber ab,
und zwar bis zur Hohe del’ BruUo-BezUge und etwaiger Arbeitgeberanteile, die
aufgnmd gesetzlicher oder vertraglicher Bestimmungen gewiihrt werden. Der
Angestellte hat dem Arbeitgeber unverzUglich alle diesbezUglich notwendigen
Angaben zu machen, widrigenfalls seine Entgeltfort7.ahlung eingestellt und/oder
SehadenseJ’satz von ihm verlangt werden kann

 

 

end of the month following the annual statement of accounts.

 

(5) The salary is payable after all deductions (e.g. income tax and social
security contributions) according to mandatory provisions of law have been made.

 

(6) All payments will be transferred to a bank account of the Employee; the
Employee shall open respectively undertake an account with a bank and give the
Company his bank data.

 

(7) The payment of the gross salary pursuant to Sec, I above covers any possible
overtime or additional work up to 15 hours per month. Any additional work
exceeding this limit shall be compensated by additional free time; remuneration
is exceptionally granted if the compensation cannot be made by additional free
time and the employer instead thereof determines remuneration

 

(8) In the event of absence due to illness, the basic salary as per section 1
will be granted according to the Continued Remuneration Act
(“EntgeltfOltzahhmgsgesetz”) as from time to time in place. The Employee hereby
assigns to the Company all claims for damages against any third party which are
a result of any accident or illness up to the amount of the gross salary and
possible the Company’s contributions which is as a result of statutory or
contractual provisions granted to the Employee for the period of his incapacity
for and/or hindrance from work. In respect of the foregoing, the Employee will
submit all required information to the Company without undue delay. If the
Employee fails to comply with this obligation, the Company is entitled to
discontinue any

 



--------------------------------------------------------------------------------

 

-9-

 

(9)      Ein Anspruch auf Entgeltfortzahlung entfliLlt, wenn die
Arbeitsunflihigkeit des Angestellten durch die Teilnahme an einer besonders
gefahrlichen Sport-art odeI’ durch sog. Schwarzarbeit (eine Tlltigkeit, die del’
Angestellter auBerhalb des vorliegenden Vertrages ohne Genehmigung des
Arbeitsgebers ausfUhrt und fUr die iiblicherweise Entgelt bezahlt wird)
herbeigefUhrt worden ist.

 

(l0)     Ansonsten besteht eine Entgeltfortzahlungspflicht des Arbeitgebers bei
voriibergehender Dienstverhinderung des Angestellten gemall § 616 BGB nicht.

 

§6

 

Kfz-Nutzung I Aufwendungen

 

(1) Del’ Angestellte erhlllt eine monatliche Pauschale in Rohe von EUR 800,00
brut-to, die zur Beschaffung nnd dem Unterhalt cines Kraftfahrzeugs dient, das
er fill’ Dienstfahrten einsetzt, jedoch auch fUr private Zwecke nutzen kann. Mit
diesel’ Pauschale sind samtliche Kosten fUr die Nutzung des Fahrzeugs
abgegolten.

 

(2) Del’ Arbeitgeber erstattet ungeachtet dessen ein Kilometergeld von 0,30 EUR
pro geschaftlich gefahrenen Kilometer.

 

(3) Es bleibt dem Angestellten uberlassen, ob er das Fahrzeug kaufl: oder least.
Del’ Angestellte hat fUr seine Dienstfalnten ein reprasentatives Fahrzeug
neueren 8aujahrs (mind. 2006) einzusetzen.

 

(4) Aunvendungen filr Reisekosten und Bewirtungen aus geschiiftlichem Anlass
erhalt der Angestellte nach vorheriger Abstimmung mit dem Arbeitgeber gegen
entsprechende Nachweise und Belege in angemcssenem Rahmen nach der jeweils
gUltigen Reisekostenrichtlinie ersetzt, mangels anderweitiger Regelung
mindestens in H6he der jeweiligen steuerlichen Pauschalslltze; ergllnzend gelten
jedoch insoweit fill’ Reisetiitigkeiten die beim

 

 

payment of salary and to make claims for damages.

 

(9) The Employee is not entitled to continued remuneration in the event that the
incapacity for work is due to exceptional dangerous sports or illegal employment
(“Schwarzarbeit”) (any engagement in additional activities for remuneration
without the Company’s prior consent).

 

(10) The Company is not obliged to continued remuneration in case of temporary
absence according to § 616 German Civil Code (BGB).

 

§6

 

Vehicle I Expenses

 

(1) The Employee receives a monthly lump sum of EUR 800.00 gross, which he shall
use for purchase and maintenance a vehicle for using in business but also for
private use. The aforementioned lump s\un covers all of the costs related to the
use of the vehicle

 

(2) Nevertheless, the Company will reimburse business mileage at the rate of 30
cents per km.

 

(3) It is up to the Employee if he buys or lease the vehicle, For business usage
the Employee has to utilize a representative, . new vehicle (at least 2006 model
year). .

 

(4) The Company shall reimburse the Employee for travel expenses and business
entertainment expenses upon presentation of appropriate documentation and
receipts according to the Company policy as from time to time in place, which at
least includes the amounts of the respective fiscal lump sum rates. In addition
the current Company guidelines apply to the travel activities.



--------------------------------------------------------------------------------

 

-10-

 

Arbeitgeber jeweils liblichen Regelungen.

 

§7

 

Urlaub

 

(1) Del’ Angestellte erhiilt kalenderjahrlich Urlaub in Hohe von 30
Arbeitstagen.

 

(2) Die Festlegung des Urlaubs erfolgt durch den Arbeitgeber unter
Berucksichtigung der Wlinsche des Arbeitsnehrners. Dringende betriebliche
Grlinde gehen vor.

 

(3) Bei Beginn oder Beendigung des Anstellungsverhiiltnisses im laufenden Jahr
wird del’ Urlaub anteilig je vollendetem Beschaftigungsmonat gewahrt. Dies gilt
auch bei einem Ausscheiden in del’ zweiten Jahreshiilfte, soweit dadurch der
gesetzliche Mindesturlaub nicht unterschritten wird.

 

(4) Zum 31. Dezember eines Jahres nicht genommener Urlaub verflillt ersatzlos,
sofern die Parteien keine anderweitige Regelung getroffen haben. War eine
Inanspruchnahme des Urlaubs aus dringenden betrieblichen GrUnden nicht bis zurn
31. Dezember eines Jahres moglich, so verflillt der Urlaub spatestens am 31.
Marz des Folgejahres.

 

(5) 1m Ubrigen gelten die jeweils geltenden Bestimmungen des
Bundesurlaubsgesetzes.

 

§8

 

Beginn und Ende des Anstellungsverhllltnisses

 

(1) Das Anstellungsverhiiltnis begilmt am Meliz 2,2009 und wird aufunbestimmte
Zeit abgeschlossen.

 

(2) Die ersten sechs Monate gelten als Probezeit.

 

 

§7

 

Vacation

 

(1) The Employee is entitled to 30 working days of vacation per year.

 

(2) The Company lays down the time of any vacation period regarding Employee’s
requests. Significant business reasons shall take priority.

 

(3) In case that the employment relation-ship becomes effective or is terminated
during a year, vacation will be granted on a pro rata temporis basis. This
pro-vision also applies in case of termination in the second half of a calendar
year as far as statutory vacation period will not fall below.

 

(4) The annual vacation will lapse if such vacation has not been taken until
December 31st of the year unless otherwise agreed upon between the parties. If
unused vacation is subject to urgent operational reasons, the outstanding
vacation will lapse on March 31st of the following year.

 

(5) For the rest, the provisions of the Federal Holiday with Pay Act apply as
from time to time in place.

 

§8

 

Beginning            and             

termination            of             

agreement

 

(1) This agreement will become effective on March 2, 2009, and is concluded for
an indefinite period.

 

(2) The first 6 months of employment are



--------------------------------------------------------------------------------

 

-11-

 

(3) Es gelten die gesetzlichen KUndigungsfristen. Gesetzliche VerHingelUngen der
KUndigungsfrist hat auch der Angestellte bei KUndigungen gegenUber dem
Arbeitgeber einzuhalten.

 

(4) Das Anstellungsverhtiltnis endet spatestens mit Ablauf des Monats, in dem
der Angestellte das gesetzliche Regelrenteneintrittsalter vollendet.

 

(5) Eine KUndigung muss schriftlich erfolgen. Maflgebend ist der Zeitpunkt des
Zugangs der KUndigungserkHirung.

 

(6) Eine KUndigung vor Arbeitsantritt ist ausgeschlossen.

 

(7) Wahrend einer laufenden KUndigungsfrist ist der Arbeitgeber berechtigt, den
Angestellten unter Fortzahlung seiner bisherigen VergUtung von der Arbeit
freizustellen, wenn hierfUr ein sachlicher GlUnd vorliegt. Etwaige dem
Angestellten noch zustehende UrlaubsansprUche und/oder AnsprUche auf
Freizeitausgleich werden auf den Freistellungszeitraum angerechnet und dadurch
abgegolten. 1m Falle einer Freistellung bleiben das vel1ragliche wie das
gesetzliche Wettbewerbsverbot ebenso bestehen wie die Anrechnung anderweitig
erzielten Erwerbs gemaB § 615 Satz 2 BGB.

 

(8) Die Moglichkeit einer KUndigung aus wichtigem Grund bleibt von den
vorstehenden Regelungen ausgenommen. Hilfsweise gilt der AUSSplUCh einer
auBerordentlichen KUndigung zugleich auch als AUSSplUCh einer ordentlichen
KUndignng zum nachstmoglichen Termin.

 

considered as a probationary period.

 

(3) The employment can be terminated within the statutory notice periods.
Statutory prolongations of the noticed period will apply also in case of
resignation of the Employee.

 

(4) This agreement will expire latest at the end of that month in which the
Employee will achieve the statutory pension annuity.

 

(5) All notices of termination must be in writing to be valid. In respect of any
period, the date of entry of the termination notice shall be authoritative.

 

(6) Resignation before start of work is excluded.

 

(7) In the event the employment relationship will be terminated by either party,
the Company shall be entitled to release the Employee from his duties under
continued payment of remuneration at any time from the entry of the notice of
termination until the effective date of such termination if there is factual
reason. Any holiday and/or spare time compensation the Employee is entitled to
will be credited against the period of release and will be compensated hereby.
Included is the right to charge remuneration for other activities in terms of
the provision of § 615 S. 2 German Civil Code (BGB) during the period of
suspension. The contractual or statutory non-competition clause will persist
also during the period of suspension.

 

(8) The parties shall, regardless of the aforementioned provisions, always be
entitled to terminate the employment for good cause. In pru1icular, termination
for good cause shall apply as termination by observing a notice period of the
earliest time legally allowed.

 



--------------------------------------------------------------------------------

 

-12-

 

§9

 

Aufzeiehnungen, sonstige Gegenstiinde,

ZurUckbehaltungsrecht

 

(1) Die Geheimhaltung;pflicht des Angcstellten erstreckt sich auch auf siimtHche
geschaftlichen und betrieblichen Unterlagen oder Aufzeichnungen (im weitesten
Sinne) des Arbeitgebers, welehe aueh nur geschliftlichen oder betrieblichen
Zwecken, also insbesondere nicht (im Original, in Kopie odeI’ dgl.) eigenen
Zwecken des Angestellten, dienen und Dritten in keiner Weise zug1inglich gemacht
werden dUrfen. Diese Regelung gilt selbstverstandlich auch filr aile
geschiiftlichen und betrieblichen Unterlagen oder Aufzeichnungen, also
Informationen, Teile, Zeichnungen, Muster, Prozesse, Verfahren und dgl., die def
Angestellte von Geschaftspartnern des Arbeitgebers erhalten hat oder ihm
zuglinglich sind, wobei er die-se auch hausintcm streng veliraulich und nur
bcstimmungsgemliB zu behandeln hat. Die nachvertragliche
Verschwicgenheitspflicht des Angestellten gilt auch diesbeztiglich.

 

(2) Als Aufzeichnungen im Sinne der Ziff. 1 gelten auch elektronisch
gespeicherte Daten. Der Angestellte hat bei Beendigung des
Anstellungsverhliltnisses slimtliche elektronisch gespeicherten Daten zu sichem
und an den Arbeitgeber herauszugeben. Weitere Kopien diesel’ Daten, soweit sie
sich im Besitz des Angestellten oder auf Datentrligern befinden, die Unbefugten.
zuganglich sein konnten, sind zu 10-• schen.

 

(3) Unterlagen im Sinne der Ziff. I und 2, die der Angestellte im Rahmen seines
AnstellungsverhliItnisses in Besitz hat, sind sorgfaltig aufzubewahren und auf
Verlangen des Arbeitgebers unverziiglich, bei Beendigung des
Anstellungsverhiiltnisses oder nach seiner Entbindung von der Verpflichtnng ZUI’
Arbeitsleistung (Freistellung) unaufge

 

 

§9

 

Documents, other property, lien

 

(1) Employee’s duty to keep confidential extends to any business and operational
records and documents (in the broadest sense) of the Company that are not for
third party use except documents (original document, copy etc.), which
exclusively serve for the Employee’s purpose. This Provision includes all
business and operational documents as information, parts, charts, samples,
procedural approaches or methods to areas of the business and whatnot that the
Employee get from business partners. The Employee shall keep such documents in
confidence and according to the Company guidelines within the Company.
Supplementary duty to keep confidence refers also to this provision.

 

(2) Records pursuant to section 1 means electronically kept data. The Employee
shall save all electronically data after termination of the contract and shall
release this data to the Company. The Employee shall erase any copy of this data
in his possession or on data media which is authorized available.

 

(3) The Employee shall carefully keep and immediately return documents pursuant
to section 1 and 2 in his possession due to this employment upon request of the
Company. After termination of employment or release from



--------------------------------------------------------------------------------

 

-13-

 

fordert, dem Arbeitgeber zUrUekzugeben. Gleiches gilt filr sonstige Gegensrnnde,
die sieh im Eigentum oder im Besitz des Arbeitgebers befinden.

 

(4) Samtliche Arbeiten und Unterlagen, die del’ Angestellte wahrend seiner
Tatigkeit fUr den Arbeitgeber angefertigt hat, stehen im ausschliemichen
Eigentum des Arbeitgebers. Der Angestellte hat diese sowie etwaige
Vervieifliltigungen hiervon bei Vertragsende unaufgefordert und unvel’zUgiich an
den Arbeitgeber zurilckzugeben.

 

(5) Der Angestellte kann gegentiber dem Arbeitgeber nur mit unbestrittenen oder
rechtskraftig festgestellten Forderungen gegen den Arbeitgeber aufrechnen.

 

§ 10

 

Verfallfristen

 

(1) Aile AnsprUche aus dem Anstellungsverhaltnis und solehe, die mit dem
Anstellungsverhilltnis in Verbindung stehen, verfallen, weun sic nicht innerhalb
von drei Monaten nach Falligkeit gegenuber der andercn Vertragsprutei
schriftlieh gel tend gemacht worden sind.

 

(2) Lchnt die Gegenseite den AnsplUch ab oder cl’k1!irt sie sich nicht innerhalb
von einem Monat nach del’ Geltendma· chung des AnsplUehs, so verfallt diesel’,
wenn er rucht innerhalb von drei Monaten nach del’ Ablehnung odcr dem
Fristablauf im Sinne del’ Ziff. 10 Abs. 1 geriehtlich geltend gemaeht wird.

 

(3) Schadensersatzansprilehe sowie Anspl’ilche, deren Verfall gesetzlich
ausgeschlossen ist, unterliegen ausdrilcklich nicht den vorstehenden
Verfallfristen.

 

 

rendering further services, the Employee shall return such documents without
request. This provision also applies for all property and objects in possession
of the Company.

 

(4) All results and documents produced by the Employee on the job are property
of the Company. The Employee shall return any copies hereof unrequested and
immediately to the Company.

 

(5) He has the right to assign against the Company only undisputed or legally
binding claims.

 

§ 10

 

Forfeiture clause

 

(1) All claims due to or in relation to this employment lapse within three
months beginning with maturity unless the claims have not been asserted by the
Employee in writing.

 

(2) If the other party rejects the claim 01’ does not react within one month
after assertion of a claim, the claim lapses unless it has not been enforced by
legal action within three months after rejection or expiry of the period
according to

§ 10 (1).

 

(3) Claims for damages or claims, the forfeiture of which is legally
inadmissible are not subject to the above mentioned lapse period.



--------------------------------------------------------------------------------

 

-14-

 

§ 10

 

Sonstige Bestimmungen

 

(1)      Der Angestellte erklart verbindlich, das ser an keener Krankheit
leidet, welche ihn an der Erbringung seiner Arbeitsleistung hinder bzw. Seine
Arbeitskollegen gefahrdet. Des Weiteren versichert der Angestellte, bei der
Einstellung keine fur die Arbeitsleistung relevanten korperlichen oder
gesundheitlichen Mangel veschwigen zu haben.

 

(2)      Es gilt das Recht der Dundesrepublik Deutshland.

  

§ 10

 

Miscellaneous

 

(1)    The Employee firmly affirms that he is not afflicted with a disease
preventing him from performing duties hereunder or endanger his colleagues at
work. Furthermore the Employee assures that he didn’t conceal on occasion of
engagement any physically or hygienically problems relevant to his performance.

 

(2)    The contract is governed by the laws of the Federal Republic of Germany.

 

Burgwedel, den 28 Febr. 2009

 

Mountain View, 3 March 2009

 

 

/S/ STEVE VAN DICK                                                  /S/
DR. ROLAND A. PEPLINSKI

 

([insert full name of signatory])                                         (Dr.
Roland A. Peplinski)

 

Hansen Medical Deutschland GmbH

 

Steve Van Dick

 

                              